Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed March 29th, 2022, with respect to the rejections of the independent claims under 35 USC 103 have been fully considered and are persuasive in light of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Guthrie et al (US 2017/0060759).
Applicant’s arguments addressed toward limitations of claim 1 added via amendment will be addressed in the rejection below.
Regarding Applicant’s argument addressed toward limitations that were previously presented, Applicant argues that Yaoita fails to disclose the limitation of “whether or not to queue the special instruction according to an operation state of the control device” as “Yaoita only discusses modifying task priorities in portions of a user program”.
In response to the above argument, Examiner respectfully disagrees.  Yaoita explicitly states that a high-priority task may be scheduled for execution when it “becomes executable” during a time where a lower-priority task is already executing.  The “operation state” of claim 1 corresponds to the state of Yaoita’s CPU, which determines that a high-priority task is available for execution and queues the high-priority instruction for execution based on that determination of the processor state (Yaoita [0068], [0073]).  Therefore, Applicant’s arguments are not considered persuasive and the rejections are maintained.
Applicant’s other arguments regarding the use of a “CNC” for execution are directed toward alleged features of the invention not found within the limitations of the claims, and are thus not considered persuasive for this reason.


Specification
2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
3.  Claim 3 is objected to because of the following informality:
In claim 3, the phrase “The PCL device” should be replaced with “The PLC device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yaoita et al (US 2017/0075334, herein Yaoita) in view of Roy et al (US 2019/0243684, herein Roy) and Guthrie et al (US 2017/0060759, herein Guthrie).

Regarding claim 1, Yaoita teaches a PLC device ([0002]) comprising:
a special instruction control unit that sets a priority degree indicating a degree of priority for executing predetermined processing to a special instruction for performing the predetermined processing in a control device that controls an industrial machine, and transmits the special instruction in which the priority degree is set to the control device ([0011], [0029], [0051-0052], [0080], CPU unit of PLC sets a priority for instructions to be executed and transmits them for execution);
an instruction storage determining unit that determines whether or not to queue the special instruction according to an operation state of the control device ([0033], processor 120 & [0066-0068], schedule priority tasks based on them becoming executable by the CPU).
Yaoita fails to teach the PLC device comprising an instruction storage unit that sequentially stores the special instruction received, on the basis of a determination result of the instruction storage determining unit, or wherein the priority degree is an argument in the special instruction.
Roy teaches a device comprising a special instruction control unit ([0027], critical path detection circuit 126) and an instruction storage unit that sequentially stores a special instruction received, on the basis of a determination result of an instruction storage determining unit ([0024], [0028-0029], [0040-0041], store critical high-priority instructions in reservation stations to be executed based on critical path detection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combing the teachings of Yaoita and Roy to include an instruction storage unit in the PLC device.  While Yaoita discloses a CPU and processor utilizing a scheduler and sequencing program to control instruction execution, Yaoita does not disclose the additional architectural details of the units contained with the CPU or processor of the PLC device.  However, one of ordinary skill in the art would understand that an instruction storage unit such as a reservation station, such as the one disclosed by Roy, is a routine and conventional component in the microprocessor art.  Therefore, including such components in the PLC device would merely entail a combination of known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.
Yaoita and Roy fail to teach wherein the priority degree is set as an argument in the special instruction.
Guthrie teaches a device comprising a special instruction unit wherein a priority degree of a special instruction is set as an argument of the special instruction (Fig 6A, [0046], explicit high priority field of instruction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combing the teachings of Yaoita and Roy with those of Guthrie to utilize instruction fields for indicating high-priority instructions.  While Yaoita does not explicitly state that the control system sets priorities within instructions themselves, using instruction opcodes or other fields for conveying information regarding the instruction is a routine and conventional aspect of the microprocessor art.  Therefore, including a priority field to indicate high-priority instructions or tasks would allow a user or compiler to set task priority without needing the processor of the PLC to determine the priority at run time.  Doing so would merely entail combining known prior art elements to achieve predictable results, and therefore would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Yaoita, Roy, and Guthrie teaches the PLC device according to claim 1, wherein communication with the control device is performed via an interface (Yaoita [0029]), and the interface includes: the instruction storage determining unit (Yaoita [0033]); the instruction storage unit (Roy [0024], [0028]); and an alternative execution unit that, in a case in which the control device becomes able to respond, causes the control device to execute a special instruction with higher priority of the priority degree in order from among the special19P00307US0 (FANF-773US)23 instructions stored in the instruction storage unit (Yaoita [0068], Roy [0029], execute high priority task before lower priority tasks).

Regarding claim 3, the combination of Yaoita, Roy, and Guthrie teaches the PLC device according to claim 1, wherein the priority degree is unique for each of the special instructions (Yaoita [0065], Roy [0027], multiple different priority levels and types of critical high-priority operations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wasson (US 2012/0126850) discloses a processor for indicating task priority in an instruction field.
Nakano (US 2019/0095246) discloses a PLC device for assigning task priorities.
Yamamoto (US 2019/0079499) discloses a PLC device for executing high-priority tasks on a CNC processing device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182